Title: To George Washington from Thomas Newton, Jr., 30 September 1795
From: Newton, Thomas Jr.
To: Washington, George


          
            Dr Sir
            Norfolk [Va.] 30. Septr 1795.
          
          I now inclose you Mr I. Sexton state of the D.S. Co. as far as I cou’d obtain it whch I think may be depended on, I am very certain it is in a flourishing way, as the Company are punctual in paying the subscription, of 20 Shares to the canal, which will

also be very valuable when finished, these shares alone I shou’d think worth if the Canal was at work at least 200£ the subscription is only £75. but there must be additional to finish it. shou’d I get any further information I will forward it & am respectfully Yr Obt Servt
          
            Thos Newton
          
        